                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF DELAWARE

 --------------------------------------------------------
 ELAINE WANG,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. ______________
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 THE MEET GROUP, INC., JEAN CLIFTON,                        :   SECURITIES EXCHANGE ACT OF
 GEOFFREY COOK, CHRISTOPHER                                 :   1934
 FRALIC, SPENCER RHODES, KEITH                              :
 RICHMAN, BEDI SINGH, AND JASON                             :   JURY TRIAL DEMANDED
 WHITT,                                                     :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------

        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against The Meet Group, Inc. (“The Meet

Group” or the “Company”) and the members of The Meet Group board of directors (the “Board”

or the “Individual Defendants” and collectively with the Company, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), in connection with the proposed acquisition of The Meet Group by NCG – NuCom Group

SE (“NuCom Group”), a European stock corporation, jointly held by ProSiebenSat.1 Media SE

(“ProSieben”) and General Atlantic Coöperatif U.A., and NuCom Group’s affiliates.

        2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on April 2, 2020 with the United States Securities and
Exchange Commission (“SEC”) and disseminated to Company stockholders.                 The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Holly Merger Sub, Inc. (“Merger Sub”), a wholly-owned subsidiary of eHarmony

Holding, Inc. (“eHarmony”), a wholly-owned subsidiary of Parship Group, GmbH, which is a

platform company of ProSieben, will merge with and into The Meet Group, with The Meet Group

surviving the merger and becoming an direct wholly-owned subsidiary of eHarmony (the

“Proposed Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the

companies entered into (the “Merger Agreement”), each share of The Meet Group common stock

issued and outstanding will be converted into the right to receive $6.30 in cash (the “Merger

Consideration”).

       3.      As discussed below, Defendants have asked The Meet Group stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Proxy Statement, in violation of Sections 14(a)

and 20(a) of the Exchange Act. Specifically, the Proxy Statement contains materially incomplete

and misleading information concerning the Company’s financial forecasts and financial analyses

conducted by the financial advisor of the Company, BofA Securities, Inc. (“BofA”), in support of

its fairness opinion, and relied upon by the Board in recommending the Company’s stockholders

vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the




                                                 2
material information discussed below is disclosed to The Meet Group stockholders or, in the event

the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because The Meet Group in incorporated in this District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of The Meet Group

common stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Jean Clifton has served as a member of the Board since June

2013.

        11.     Individual Defendant Geoffrey Cook has served as a member of the Board since

November 2011 and is the Company’s Chief Executive Officer.

        12.     Individual Defendant Christopher Fralic has served as a member of the Board since

February 2017.




                                                   3
       13.      Individual Defendant Spencer Rhodes has served as a member of the Board since

April 2013 and the Company’s Chairman since July 2016.

       14.      Individual Defendant Keith Richman has served as a member of the Board since

December 2019.

       15.      Individual Defendant Bedi Singh has served as a member of the Board since

September 2017.

       16.      Individual Defendant Jason Whitt has served as a member of the Board since

August 2014.

       17.      Defendant The Meet Group is incorporated in Delaware and maintains its principal

offices at 100 Union Square Drive, New Hope, Pennsylvania 18938. The Company’s common

stock trades on the NASDAQ Stock Exchange under the symbol “MEET.”

       18.      The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

       19.      The defendants identified in paragraphs 10-17 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       20.      The Meet Group operates a portfolio of mobile social entertainment applications to

meet the need for human connection worldwide. The Company leverages a live-streaming video

platform, empowering community to forge meaningful connections. The Company’s primary

applications include, MeetMe, LOVOO, Skout, Tagged, and Growlr, which keep mobile daily

active users, entertained and engaged, and originate numbers of casual chats, friendships, dates,

and marriages. Its applications are available on iPhone, Android, iPad, and other tablets in various

languages that facilitate interactions among users and encourage users to connect, communicate,


                                                 4
and engage with each other. The Company also owns and operates meetme.com, skout.com,

tagged.com, hi5.com, lovoo.com, and growlrapp.com websites; and provides online marketing

capabilities, which enable marketers to display their advertisements in various formats and in

various placements. The Company was formerly known as MeetMe, Inc. and changed its name to

The Meet Group, Inc. in April 2017. The Meet Group was founded in 1997 and is headquartered

in New Hope, Pennsylvania.

       21.    On March 5, 2020, The Meet Group announced that it entered into the Merger

Agreement:

              NEW HOPE, Pa.--(BUSINESS WIRE)--The Meet Group, Inc.
              (NASDAQ: MEET), a leading portfolio of mobile dating apps,
              today announced that it has entered into a definitive agreement to be
              acquired by ProSiebenSat.1`s and General Atlantic’s joint company
              NuCom Group in an all cash transaction for $6.30 per fully diluted
              share representing an enterprise value of approximately $500
              million. Together with NuCom Group’s portfolio company Parship
              Group, a matchmaking platform with its brands Parship, Elite
              Partner and eharmony, The Meet Group will become an integral part
              of a global leader in the online dating and social entertainment
              sector.

              After careful and thorough review, and following consultation with
              The Meet Group’s financial and legal advisors, the transaction was
              unanimously approved by The Meet Group’s board of directors. The
              purchase price represents a 30% and 43% premium to the unaffected
              30 and 60 trading day volume weighted average price, respectively,
              to The Meet Group’s common stock through December 13, 2019,
              the last trading day prior to published market speculation regarding
              a potential transaction involving the company.

              “The Meet Group Board of Directors undertook a robust process,
              which culminated in a transaction that we believe will deliver certain
              and immediate value to our shareholders,” said Spencer Rhodes,
              Chairman of The Meet Group Board of Directors. “We are excited
              about this transaction and the significant benefits resulting from a
              combination with Parship Group,” said Geoff Cook, Chief
              Executive Officer of The Meet Group. “This transaction will allow
              us to tap new strategic growth opportunities by leveraging our video
              platform and ProSiebenSat.1’s experience with content and



                                                5
entertainment. What’s more, with this transaction and the
participation of both General Atlantic and ProSiebenSat.1, we will
achieve a new level of financial scale and backing, which has the
potential to further accelerate our growth.”

The Meet Group’s freemium dating brands, featuring its industry-
leading video platform technology, will be combined with NuCom’s
portfolio company Parship Group, which operates premium
subscription dating brands including eharmony, Parship and Elite
Partner. The transaction will diversify the revenue streams of both
companies and increase their combined international footprint by
broadening the companies’ user base.

Max Conze, CEO, ProSiebenSat.1 Media SE: “The acquisition of
The Meet Group is one of ProSiebenSat.1’s largest transactions. It
will significantly advance our ambition to create one of the leading
global players in online dating and interactive live video. We believe
the combination of these two successful and complementary
businesses will also create synergies within the ProSiebenSat.1
universe and accelerate the growth of our market share in the
German live video apps sector.”

Tim Schiffers, CEO Parship Group: “Following a successful
acquisition of eharmony, we have proven that we can manage new
businesses and accelerate their growth by combining the best of both
worlds. We continue to consolidate our position in the online dating
market and extend our business model by adding social
entertainment. I am looking forward to working with our new
colleagues to solidify our international footprint.”

The transaction, which is expected to close in the 2nd half of 2020,
is subject to approval by The Meet Group’s stockholders, along with
the satisfaction of customary closing conditions and regulatory
approvals, including the expiration or early termination of the
applicable waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, antitrust approvals in Germany and
Austria as well as approval from the Committee on Foreign
Investment in the United States. The Meet Group expects to hold a
special meeting of its stockholders to consider and vote on the
transaction as soon as feasible after the mailing of the proxy
statement to shareholders.

The Meet Group plans to release its fourth quarter fiscal year 2019
results before market open on March 11, 2020. In light of the
pending transaction announced today, the company will not hold a
corresponding conference call.



                                  6
               Representation

               BofA Securities is acting as financial advisor to The Meet Group,
               and Morgan, Lewis & Bockius LLP is acting as legal counsel.

       22.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that The Meet Group’s stockholders are provided with the material information that

has been omitted from the Proxy Statement, so that they can meaningfully assess whether or not

the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       23.     On April 2, 2020, The Meet Group filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning The Meet Group Financial
Projections

       24.     The Proxy Statement fails to provide material information concerning financial

projections by The Meet Group management and relied upon by BofA in its analysis. The Proxy

Statement discloses management-prepared financial projections for the Company which are

materially misleading. The Proxy Statement indicates that in connection with the rendering of its

fairness opinion, that the Company prepared certain non-public financial forecasts (the “Company



                                                 7
Projections”) and provided them to the Board and the financial advisor with forming a view about

the stand-alone valuation of the Company. Accordingly, the Proxy Statement should have, but fails

to provide, certain information in the projections that The Meet Group management provided to

the Board and the financial advisor. Courts have uniformly stated that “projections … are probably

among the most highly-prized disclosures by investors. Investors can come up with their own

estimates of discount rates or [] market multiples. What they cannot hope to do is replicate

management’s inside view of the company’s prospects.” In re Netsmart Techs., Inc. S’holders

Litig., 924 A.2d 171, 201-03 (Del. Ch. 2007).

       25.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: Adjusted EBITDA and Adjusted

EBIT, but fails to provide line items used to calculate these metrics and/or a reconciliation of these

non-GAAP metrics to their most comparable GAAP measures, in direct violation of Regulation G

and consequently Section 14(a).

       26.     When a company discloses non-GAAP financial measures in a proxy statement that

were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       27.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.



                                                  8
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure. 1

        28.    Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

        29.    With respect to BofA’s Selected Publicly Traded Companies Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics for the companies observed by

BofA in the analysis; and (ii) the inputs and assumptions underlying the selection of the 2020

revenue multiples ranging from 1.50x to 2.50x, and 2020 adjusted EBITDA multiples of 7.0x to

9.0x.

        30.    With respect to BofA’s Selected Precedent Transactions Analysis, the Proxy

Statement fails to disclose: (i) the individual multiples and metrics for the transactions observed

by BofA in the analysis; and (ii) the inputs and assumptions underlying the selection of the

EBITDA Multiples ranging from 10.5x to 13.5x.

        31.    With respect to BofA’s Discounted Cash Flow Analysis, the Proxy Statement fails

to disclose: (i) the projected terminal values for the Company; (ii) the inputs and assumptions

underlying the use of terminal multiples of 8.0x to 10.0x; (iii) the inputs and assumptions



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm.


                                                9
underlying the range of discount rates ranging from 7.50% to 10.00%; (iv) the inputs and

assumptions underlying the use of perpetuity growth rates ranging from 1.9% to 5.3%; and (v) the

inputs and assumptions underlying the use of the discount rates of 7.00% to 9.00% to calculate the

present value of the tax benefits estimated to result from the NOLs.

          32.   In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                             COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          33.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          34.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          35.   Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy



                                                 10
Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by BofA and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       36.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       37.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       38.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  11
                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          39.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.   The Individual Defendants acted as controlling persons of The Meet Group within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions

as directors of The Meet Group, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of The Meet Group, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          41.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          42.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of The Meet Group, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.



                                                 12
       43.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       46.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 13
          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: April 6, 2020                               RIGRODSKY & LONG, P.A.

                                               By: /s/ Gina M. Serra
 OF COUNSEL:                                       Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 WOLF HALDENSTEIN ADLER                            300 Delaware Avenue, Suite 1220
 FREEMAN & HERZ LLP                                Wilmington, DE 19801
 Gloria Kui Melwani                                Telephone: (302) 295-5310
 270 Madison Avenue                                Facsimile: (302) 654-7530
 New York, NY 10016                                Email: bdl@rl-legal.com
 Telephone: (212) 545-4600                         Email: gms@rl-legal.com
 Facsimile: (212) 686-0114
 Email: melwani@whafh.com                           Attorneys for Plaintiff




                                                  14
